      Case 8:20-cv-00187-DFM Document 29 Filed 02/08/21 Page 1 of 1 Page ID #:86




 1                                                                JS-6
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                               SOUTHERN DIVISION
11   MARIA SCHAFFER, et al.,               ) Case No. SACV20-00187-DFM
                                           )
12                      Plaintiff,         )
                                           ) ORDER OF DISMISSAL UPON
13                 v.                      )
                                           ) SETTLEMENT OF CASE
                                           )
14                                         )
     APPSOLUTEY MEDIA, LLC.,               )
15                                         )
                 Defendant.
                                           )
16                                         )
                                           )
17                                         )
                                           )
18
19
           The Court having been advised by Plaintiff’s counsel that the above-
20
     entitled action has been settled,
21
           IT IS HEREBY ORDERED that this action is dismissed in its entirety
22
     without prejudice to the right, upon good cause being shown within 60 days, to
23
     reopen the action if settlement is not consummated. All hearing dates are
24
     vacated and taken off calendar.
25
     Dated: February 8, 2021
26
                                               DOUGLAS F. McCORMICK
27                                             United States Magistrate Judge
28
